Title: General Orders, 7 December 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Saturday Decr 7th 1782
                            Parole Quantico.
                            Countersigns Raway. Salem.
                        
                        For the day tomorrow Lt Colo Hull, Lieutt Colo Cochran.
                        For duty tomorrow the Maryland Detachment.
                        At the General courtmartial of which Lt Colonel Huntington is President, Novr 20th, William Salmon Matross in
                            Captain Reids company of the Newyork regiment of Artillery "charged" with deserting from his quarters at Burlington with
                            an entention of going to the enemy was found guilty of a breach of Article 1st section 6th of the rules and articles of
                            war and sentenced to suffer death, At the same court John Brown Matross in the first company
                            of the Newyork regiment of Artillery "charged with Desertion on the 21st of July last and attempting to go to the enemy"
                            was found guilty of a breach of article 1st Section sixth of the rules and articles of war and sentenced to suffer death.
                        The Commander in chief approves the foregoing sentences.
                    